COURT OF APPEALS OF VIRGINIA
UNPUBLISHED

              Present: Judges Beales, Fulton and Ortiz


              DANIEL NORBERT HALTER
                                                                               MEMORANDUM OPINION*
              v.      Record No. 0893-21-3                                          PER CURIAM
                                                                                 SEPTEMBER 27, 2022
              COMMONWEALTH OF VIRGINIA


                                  FROM THE CIRCUIT COURT OF ROCKINGHAM COUNTY
                                               Bruce D. Albertson, Judge

                                (John M. Bodenhamer; Big Valley Law, PLLC, on brief), for
                                appellant. Appellant submitting on brief.

                                (Jason S. Miyares, Attorney General; Leah A. Darron, Senior
                                Assistant Attorney General, on brief), for appellee. Appellee
                                submitting on brief.


                      Daniel Norbert Halter appeals the trial court’s judgment revoking his previously

              suspended sentences and imposing an active sentence of five years’ incarceration. He argues

              that the trial court abused its discretion in crafting his sentence. Both parties waived oral

              argument. Code § 17.1-403(ii). Because the trial court did not abuse its discretion in weighing the

              relevant factors, we affirm the trial court’s judgment.

                                                         BACKGROUND

                      In October 2015, upon his guilty pleas, the trial court convicted Halter of grand larceny

              and two counts of breaking and entering. The trial court sentenced Halter to a total of

              twenty-five years’ incarceration with twenty-four years suspended. Less than two months after

              his release in 2016, his probation officer reported that Halter had tested positive for cocaine on

              the day of his release. Halter repeatedly tested positive for cocaine, marijuana, and opiates while


                      *
                          Pursuant to Code § 17.1-413, this opinion is not designated for publication.
on probation and later absconded from supervision. In April 2017, the trial court revoked

Halter’s suspended sentences and re-suspended twenty-two years, imposing an active sentence of

two years. The trial court also ordered Halter to successfully complete the Gemeinschaft Home

Program upon his release.

       Within weeks of his release from incarceration in 2018, Halter was terminated from the

Gemeinschaft program because he obtained a prescription for narcotics in violation of the

program’s staff directive that he not receive narcotics. After a second revocation hearing, the

trial court revoked and re-suspended the entire remaining twenty-two years of Halter’s sentence.

The trial court also ordered Halter to complete the Life Recovery Program and comply with any

counseling recommended by his probation officer, among other terms and conditions.

       Halter continued to use illegal substances. After his second revocation hearing, Halter

tested positive for drugs multiple times. He also failed to respond to phone calls from his

probation officer, and in December 2019, he was charged with selling a Schedule I or II drug and

driving with a revoked license. He later pleaded guilty to a lesser misdemeanor charge of

making a false report to a police officer. The trial court granted the Commonwealth’s motion for

a capias on January 14, 2020.

       At his third revocation hearing on August 3, 2021, Halter admitted that he had violated

the terms of his probation. Halter also testified that he had been abused as a child and lived in

numerous foster homes, and related that his criminal history resulted from his drug addiction.

Halter stated that he had changed during his recent incarceration, had become actively involved

with religion, and worked with others trying to design programs to reduce recidivism.

       The trial court noted Halter’s extensive criminal history and emphasized that this was

Halter’s third revocation hearing, which the court found “speaks volumes.” The trial court also

stressed that after Halter was released, he quickly violated his probation and noted that the court

                                                -2-
“can’t overlook that.” The trial court specifically recognized the “strides” Halter recently had

made while incarcerated and stated that but for the progress Halter had shown, it would have

considered “a full revocation in your case.” The trial court explained that it was departing

upward from the discretionary guidelines recommendation of three months to one year because

of Halter’s lengthy criminal history and repeated probation violations, as well as the fact that

intervention programs had been tried previously. Halter appeals.

                                             ANALYSIS

       Halter argues that the trial court abused its discretion by sentencing him to five years’

incarceration. “In revocation appeals, the trial court’s ‘findings of fact and judgment will not be

reversed unless there is a clear showing of abuse of discretion.’” Jacobs v. Commonwealth, 61

Va. App. 529, 535 (2013) (quoting Davis v. Commonwealth, 12 Va. App. 81, 86 (1991)). “The

evidence is considered in the light most favorable to the Commonwealth, as the prevailing party

below.” Id.

       After suspending a sentence, a trial court “may revoke the suspension of sentence for any

cause the court deems sufficient that occurred at any time within the probation period, or within the

period of suspension fixed by the court.” Code § 19.2-306(A). Moreover, under the revocation

statute in effect when the probation violations occurred and when this revocation proceeding began,

once the trial court found that he had violated the terms of the suspension, it must revoke the

suspended sentence and restore the original sentence in “full force and effect.” Code




                                                 -3-
§ 19.2-306(C)(ii) (Cum. Supp. 2020).1 The trial court was then permitted—but not required—to

re-suspend all or part of the sentence. Id.; Alsberry v. Commonwealth, 39 Va. App. 314, 320

(2002).

          Halter does not contend that the trial court lacked sufficient cause to revoke his suspended

sentences; indeed, he admitted at his revocation hearing that he had violated the terms of the

suspended sentences. Rather, Halter argues only that the trial court should have given more weight

to his mitigation evidence, including the “numerous steps” he had taken, “while incarcerated, to

improve his life” and the abuse and neglect he had suffered as a child.

          However, it is “within the trial court’s purview to weigh any mitigating factors presented by

the defendant” at a probation revocation hearing. Keselica v. Commonwealth, 34 Va. App. 31, 36

(2000). In imposing an active sentence of five years for violations that could “otherwise have [led

to] a full revocation,” the trial court explicitly considered the “strides” Halter had made during

incarceration as a mitigating factor. Balanced against Halter’s mitigating evidence were

significant aggravating factors. The trial court emphasized Halter’s extensive criminal history,

multiple probation violations, and failure to rehabilitate through intervention programs.

Furthermore, the record demonstrates that Halter had suffered a new criminal conviction during

the suspension period. The trial court balanced the aggravating and mitigating factors and

determined that an active sentence of five years was appropriate.




          1
         Although Code § 19.2-306(C) was amended effective July 1, 2021, Halter does not
argue that the statutory amendment applied in his case and this Court recently held that it did not
apply where, as here, the probation violations occurred and the revocation proceeding began
before the effective date of the amendment. See Green v. Commonwealth, 75 Va. App. 69, 84
n.4 (2022). Moreover, even under the new statutory framework, the trial court has discretion to
impose the balance of a previously suspended sentence when a probationer commits a new
offense during the suspension period. See 2021 Va. Acts Sp. Sess. I, ch. 538; Code
§ 19.2-306.1(B).
                                               -4-
          “The statutes dealing with probation and suspension are remedial and intended to give the

trial court valuable tools to help rehabilitate an offender through the use of probation, suspension of

all or part of a sentence, and/or restitution payments.” Howell v. Commonwealth, 274 Va. 737, 740

(2007). Halter’s repeated disregard of the terms of his suspended sentence supports a finding that

he was not rehabilitated. “When coupled with a suspended sentence, probation represents ‘an act of

grace on the part of the Commonwealth to one who has been convicted and sentenced to a term of

confinement.’” Hunter v. Commonwealth, 56 Va. App. 582, 587 (2010) (quoting Price v.

Commonwealth, 51 Va. App. 443, 448 (2008)). Halter failed to make productive use of the grace

that had been extended to him and continued to engage in criminal conduct during the suspension

period.

          Accordingly, we hold that the sentence the trial court imposed represents a proper

exercise of its sentencing discretion. See Alsberry, 39 Va. App. at 321-22 (finding that the court

did not abuse its discretion by imposing the defendant’s previously suspended sentence in its

entirety “in light of the grievous nature of [the defendant’s] offenses and his continuing criminal

activity”).

                                              CONCLUSION

          For these reasons, the trial court’s decision is affirmed.

                                                                                              Affirmed.




                                                    -5-